NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1399-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KATIUSKA ALLEN-ALVAREZ, a/k/a
KATIUSKA K. ALLENALVAREZ,
KATIUSKA K. ALLEN, and
KATIUSKA K. ALVAREZ,

     Defendant-Appellant.
_________________________________

                    Submitted September 16, 2019 – Decided October 2, 2019

                    Before Judges Messano and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Accusation No. 17-01-0017.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Rochelle Mareka Amelia Watson, Assistant
                    Deputy Public Defender, of counsel and on the brief).

                    Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                    attorney for respondent (Milton Samuel Leibowitz,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).
PER CURIAM

      While driving under the influence of alcohol, defendant Katiuska Allen-

Alvarez crashed into a utility pole, severely injuring her passenger, A.D., a close

friend. The State initially charged defendant with second- and third-degree

assault by auto, N.J.S.A. 2C:12-1(c)(2) and (3),1 and she applied for entry into

the Pretrial Intervention Program (PTI).        Both the program director and

prosecutor rejected defendant's admission, citing, in part, Guideline 3(i) of Rule

3:28, which established a presumption against PTI admission for second-degree

offenders.2 Defendant appealed.

      Although the circumstances are not entirely clear from the record, while

the appeal was pending, A.D. executed a "Waiver of Prosecution" indicating she

wanted to "drop the charges" against defendant. Pursuant to a plea agreement,



1
   Assault by auto is a fourth-degree crime if bodily injury resulted while the
actor was driving under the influence, N.J.S.A. 2C:12-1(c)(2), a third-degree
crime if serious bodily injury resulted while the actor was driving under the
influence, ibid., and a second-degree crime if serious bodily injury resulted
while the actor was driving under the influence within 1000 feet of school
property, N.J.S.A. 2C:12-1(c)(3)(a).
2
  At all times relevant to this appeal, N.J.S.A. 2C:43-12 and 2C:43-13 and the
parallel provisions of Rule 3:28 and its related Guidelines governed the
administration of PTI. The rule was repealed and replaced with Rule 3:28-1 to
-10, effective July 1, 2018, and the Guidelines were eliminated. See State v.
Johnson, 238 N.J. 119, 128 (2019).
                                                                           A-1399-17T1
                                        2
defendant waived her right to indictment and pled guilty to a one-count

accusation charging her with fourth-degree assault by auto. Before imposing

sentence, the judge considered oral argument and denied defendant's PTI appeal.

      Defendant moved for reconsideration in light of the State's dismissal of

the second-degree charge. The State conceded for purposes of the motion that

the offense did not occur within 1000 feet of a school, and that reconsideration

was appropriate.     But, the prosecutor once again rejected defendant's PTI

application. The State cited by reference the additional factors it relied on in its

first denial, namely: "the nature and facts of this matter . . . [were] too serious

to allow defendant to avoid the criminal consequences of her actions"; "the

needs and interest of the victim [and] society dictate[d] that defendant face the

criminal penalties"; the nature and consequences of defendant's actions are such

"that the value of supervisory treatment [was] outweighed by the public need for

prosecution"; and "the harm done to society by abandoning criminal prosecution

in such a matter outweighs the benefits to society from channeling defendant

into a . . . supervisory treatment program . . . ." See N.J.S.A. 2C:43-12(e)(1),

(2), (7), (14), and (17).

      The State also based its continued rejection on Guideline 1(c) of Rule

3:28, which provided PTI was generally appropriate only for defendants charged


                                                                            A-1399-17T1
                                         3
with "'victimless' offenses." The State further relied on two additional statutory

factors: defendant's actions had "injurious consequences" to the victim; and the

only way to combat the societal problem of drunk driving and the injuries that

result is through the criminal justice system and its penalties. N.J.S.A. 2C:43-

12(e)(10) and (11). The State reasoned that the Guideline and statutory factors

"outweigh[ed] any Guidelines or [f]actors that may weigh in favor of defendant's

entry into PTI[,]" which the State had recognized in its prior rejection.

      The trial judge denied the motion for reconsideration.         He rejected

defendant's argument that the State failed to consider all relevant factors,

particularly those that weighed in her favor, and that the prosecutor's rejection

constituted "a patent and gross abuse of discretion[.]"         A second judge

subsequently imposed a one-year probationary sentence on defendant, and this

appeal followed.

      Defendant argues in a single point:

            THE    PROSECUTOR'S     REJECTION    OF
            DEFENDANT'S PTI APPLICATION WAS A
            PATENT AND GROSS ABUSE OF DISCRETION
            BECAUSE THE VICTIM CONSENTED TO PTI,
            THIS FOURTH-DEGREE OFFENSE LIES ON THE
            LOWER END OF THE SPECTRUM OF GRAVITY,
            AND     THE     TWENTY-EIGHT-YEAR-OLD
            APPLICANT HAD NO PRIOR CRIMINAL HISTORY
            AND WAS ON THE VERGE OF GRADUATING
            FROM COLLEGE.

                                                                            A-1399-17T1
                                        4
We have considered this argument in light of the record and applicable legal

standards. We affirm.

      Because "PTI is essentially an extension of the charging decision . . . the

decision to grant or deny PTI is a 'quintessentially prosecutorial function[,]' . . .

entitled to a great deal of deference." Johnson, 238 N.J. at 128 (quoting State v.

Roseman, 221 N.J. 611, 624 (2015)). We may reverse the prosecutor's decision

to deny entry "only if the defendant 'clearly and convincingly' establishes the

decision was a 'patent and gross abuse of discretion.'" Id. at 128–29 (quoting

State v. Wallace, 146 N.J. 576, 583 (1996)).

             Ordinarily, an abuse of discretion will be manifest if
             defendant can show that a prosecutorial veto (a) was not
             premised upon a consideration of all relevant factors,
             (b) was based upon a consideration of irrelevant or
             inappropriate factors, or (c) amounted to a clear error
             in judgement. In order for such an abuse of discretion
             to rise to the level of "patent and gross," it must further
             be shown that the prosecutorial error complained of
             will clearly subvert the goals underlying Pretrial
             Intervention.

             [Id. at 129 (quoting Roseman, 221 N.J. at 625).]

      "A reviewing court 'does not have the authority in PTI matters to substitute

[its own] discretion for that of the prosecutor.'" State v. Nwobu, 139 N.J. 236,

253 (1995) (alteration in original) (quoting State v. Kraft, 265 N.J. Super. 106,

112 (App. Div. 1993)); accord State v. Hoffman, 399 N.J. Super. 207, 216 (App.

                                                                             A-1399-17T1
                                         5
Div. 2008) (noting the court "cannot substitute its own judgment for that of the

prosecutor even when 'the prosecutor's decision is one which the trial court [or

this court] disagrees with or finds to be harsh.'" (quoting Kraft, 265 N.J. Super.

at 112–13)).

      "[A]bsent evidence to the contrary," the prosecutor is presumed to have

"considered    all   relevant    factors"    in   reviewing     the   application.

Nwobu, 139 N.J. at 249. Defendant recognizes that the prosecutor considered

the relevant factors, including those that weighed in her favor. And, while she

contests the weight the prosecutor gave to favorable factors, defendant first

argues the prosecutor's denial was a clear error of judgment that "unduly focused

on the nature of the offense and gave nominal weight to her amenability to

rehabilitation and the victim's consent to PTI." She contends the State "cited no

facts . . . unique or more serious" than those supporting any fourth-degree assault

by auto charge, and the prosecutor "essentially employed a de facto . . . ban of

admission" for defendants charged with that offense.

      A "clear error of judgment" is an "error . . . that is 'based on appropriate

factors and rationally explained,' but 'is contrary to the predominant views of

others responsible for the administration of criminal justice.'" Nwobu, 139 N.J.

at 253 (quoting State v. Dalglish, 86 N.J. 503, 510 (1981)). Such an error "must


                                                                           A-1399-17T1
                                        6
be 'clearly unreasonable so as to shock the judicial conscience,' before it may be

branded a clear error of judgment." Id. at 254 (quoting State v. Roth, 95 N.J.
334, 365 (1984)). We certainly cannot reach that conclusion in this case.

      The State referenced facts in the record and related them to the appropriate

PTI factors. The prosecutor's reasons demonstrate substantive consideration of

the particular concerns of defendant's case and their social ramifications, as well

as the factors that mitigated in defendant's favor, including the victim's desire

that defendant be admitted into PTI. We will not second guess the prosecutor's

discretionary weighing of those factors in reaching his decision.

      Defendant argues our holding in State v. Munos, which also involved a

fourth-degree prosecution for assault by auto, squarely controls this case. 305
N.J. Super. 9, 15–17 (App. Div. 1997). There, in reversing the defendant's

rejection from PTI, we held the prosecutor "had used a categorical rejection . . .

based on the offense . . . namely, an automobile accident in which the driver was

found to have been under the influence." Id. at 17.

      However, in Munos, the accident occurred only because the defendant was

trying to avoid colliding with another car, and there was no evidence of any

other "reckless driving factors" that might have caused the accident. Ibid. We




                                                                           A-1399-17T1
                                        7
also noted that "[t]he prosecutor clearly failed to analyze the statutory and

guideline factors of the offense and the offender." Ibid.

      In State v. Moraes-Pena, where the defendant pled guilty to third-degree

assault by auto under N.J.S.A. 2C:12-1(c)(2), we reversed the trial court's

decision admitting the defendant into PTI over the prosecutor's objection. 386
N.J. Super. 569, 571, 582 (App. Div. 2006). We specifically noted that the

prosecutor did not abuse his discretion, much less patently and grossly abuse his

discretion, by "hav[ing] assigned as much weight to the gravity of the offense

as [he] apparently did in this case." Id. at 582 (second alteration in original)

(quoting Wallace, 146 N.J. at 589). We reach the same conclusion in this case.

      Affirmed.




                                                                         A-1399-17T1
                                       8